DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 13 September 2021, to the non-final rejection dated 11 June 2021 has been received and duly noted.  Amended claims have been received and entered into the record. 
Examiner’s Response
In view of the Applicant’s response, the status of the rejections of record is as follows:

Status of the Claims
Claims 1, 4, 6, 9-13 and 15-19 are pending and rejected.
Claims 2-3, 5, 7-8 and 14 were cancelled by the Applicant.


Objections / Rejections Withdrawn

Claim Objection
The objection to claim 9 is withdrawn, the amended claim ends with a period.

Claim Rejections - 35 USC § 112
Claims 1-2, 5-6, 10-12 and 15-16 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph over written description issues.
The rejection is withdrawn in view of the present amendment which incorporates limitations from those claims not subject to the ground of rejection.

Claims 7 and 17 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph over “such as” limitations.  The problematic claim language has been removed - the rejection is withdrawn. 

Claims 11 and 12 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph over a lack of any active method steps.
Claim 11 has been amended to recite an active method step - the rejection is withdrawn.

Claim Rejections - 35 USC § 103
Claims 7 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over HOVEYDA (WO 2014/201300) in view of ANDERSON (Organometallics 2008, 27, 563-566) further in view of Tomas-Mendivil (J. Am. Chem. Soc. 2017, 139, 7753−7756).
Claim 7 is deleted and claim 17 now depends from claim 1.  This ground of rejection is moot in view of the present amendment.  Note that amended claim 17 is now subject to the maintained ground of rejection below.

Rejections Maintained 

Claim Rejections - 35 USC § 103
The rejection of Claims 1, 4, 6, 10-13 and 15-16 as being unpatentable under 35 U.S.C. 103 over HOVEYDA (WO 2014/201300) in view of ANDERSON (Organometallics 2008, 27, 563-566) is maintained.  Amended claim 17 and new claims 18-19 are additionally subject to this ground of rejection.

The Rejection
Applicant’s amendments to the claims necessitate that the ground of rejection be re-stated with adjustments made for the present claim amendment - the below rejection replaces that set forth in the previous office action:
Claims 1, 4, 6, 10-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over HOVEYDA (WO 2014/201300, IDS) in view of ANDERSON (Organometallics 2008, 27, 563-566, IDS).
The Instant Claims
The instant claims are drawn to a ruthenium complex of formula I-g as recited in claim 4:

    PNG
    media_image1.png
    131
    219
    media_image1.png
    Greyscale

Wherein m is 0, R2 is H, R3 is alkyl, X and Y are S, Z is O, r is 1 and R1 is a carbene of formula 7a’ as recited in claim 6: 
    PNG
    media_image2.png
    199
    218
    media_image2.png
    Greyscale
wherein R12-R15 are H or alkyl and Ar is 2,6-dialkyl phenyl.
The complex reads on instant claims 1, 4, 6, 13 and 15-19.
Regarding the limitations of dependent claims 15-19, each of these claims recites a narrowed list of options for “R” groups of the carbene formula of one or more of the optionally present variable Markush groups listed in independent claim 1.  A complex having the above structural features falls into the scope of these dependent claims since, as written, the claims do not require that any of these optional variables be present, only that when they are, they must be selected from the listed options.  For example, if the limitations were incorporated into independent claim 1, the complex would still be within the scope of the amended claim.
Claim 10 requires that the complex be immobilized on solid support.
Claims 11-12 are a method of catalyzing a metathesis reaction with the catalyst wherein claim 12 requires that the >80% of the olefins formed in the reaction have the Z configuration (cis-alkenes).
The Prior Art
HOVEYDA teaches a genus of ruthenium olefin metathesis catalysts which overlaps with the instant genus and teaches an example catalyst and olefin metathesis procedure using the catalyst.  See formula I-g page 293 teaching a generic catalyst formula:  
    PNG
    media_image3.png
    277
    461
    media_image3.png
    Greyscale
 wherein the variables are defined throughout.  In particular the “R1” moiety is taught as a neutral ligand and various exemplary NHC ligands as R1 are listed as options in paragraph 132.  See for example page 46, lines 3-4 where “5-membered ring cyclic alkylamino carbenes” (CAAC) are suggested:
 
    PNG
    media_image4.png
    215
    948
    media_image4.png
    Greyscale

The reference teaches immobilizing the catalyst on solid support at least at page 2 line 12:

    PNG
    media_image5.png
    46
    975
    media_image5.png
    Greyscale

An example metathesis reaction is carried out with ruthenium catalyst “C1” at page 258.  Note that a high conversion, yield and “Z” selectivity of >98% is achieved:

    PNG
    media_image6.png
    284
    778
    media_image6.png
    Greyscale

ANDERSON teaches that benefits with respect to catalyst functionality can be achieved through the use of a 5-membered ring NHC cyclic alkylamino carbene (with one nitrogen atom) instead of a 5-membered ring NHC carbene having two nitrogen atoms.  See chart 1 on page 564 where 3 is listed among commonly known olefin metathesis catalysts:

    PNG
    media_image7.png
    180
    246
    media_image7.png
    Greyscale

The alternate CAAC catalyst 6 is shown at chart 2:

    PNG
    media_image8.png
    305
    210
    media_image8.png
    Greyscale

The summary at page 566 teaches 
“Catalysts 4–6 demonstrate increased
selectivity for the formation of Z-olefins in the cross-metathesis
of Z-1,4-diacetoxy-2-butene (7) and allyl benzene (8) relative
to commercially available catalysts 1–3”
Thus, the reference teaches that the exchange of a neutral ruthenium NHC ligand having two nitrogen atoms with a CAAC NHC ligand having only a single nitrogen atom can be used to provide for improvements at least in Z-selectivity in olefin metathesis reactions.  Similar or better reactivities are observed while benefits with respect to selectivity are achieved.  The teachings provide a reason to exchange these NHC ligands in ruthenium-based metathesis catalysts.  

Differences between Prior Art & the Claims 
HOVEYDA catalyst C1 has a neutral NHC ligand with two nitrogen atoms instead of a CAAC ligand.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (B), (E) and/or (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have modified the HOVEYDA example compound C1 by exchanging the known NHC ligand with a known CAAC ligand in order to provide for further useful metathesis catalysts.
HOVEYDA teaches a genus of catalysts which contains a catalyst as instantly claimed.  HOVEYDA teaches using known neutral NHC ligand types attached to the ruthenium atom.  HOVEYDA lists exemplary NHC ligand structures, which list includes a CAAC.  HOVEYDA teaches using an exemplary catalyst in an olefin metathesis reaction.  The catalyst provides for good selectivity.  It would have been obvious to modify the exemplary catalyst by replacing the neutral NHC ligand with other NHC ligands specifically suggested by the reference as alternates.  

MPEP 2144.08 II. A. 4. (c)
“Consider any teachings of a "typical," "preferred," or "optimum" species or subgenus within the disclosed genus. If such a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.”

“The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus.”

MPEP 2144.08 II. A. 4. (d)
“Consider the properties and utilities of the structurally similar prior art species or subgenus. It is the properties and utilities that provide real world motivation for a person of ordinary skill to make species structurally similar to those in the prior art. Dillon, 919 F.2d at 697, 16 USPQ2d at 1905; In re Stemniski, 444 F.2d 581, 586, 170 USPQ 343, 348 (CCPA 1971).”

MPEP 2144.09 I.
“A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990)”

The example catalyst and method disclosed in the reference represent "typical," "preferred," or "optimum" species within the disclosed reference genus.  The prior art catalyst specie is closely structurally similar to that claimed, and its disclosure provides a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. In view of the close relationship between the instant complexes and the complexes and the teachings of HOYVEDA, there is good reason to select the C1 catalyst and provide for the corresponding CAAC complex and to expect it to have the same or better properties.  
A skilled artisan would thus expect that similar or better catalytic functionality would be achieved through such exchange.  Furthermore, the ANDERSON reference provides additional motivation to make this exchange in particular since the same exchange in closely related ruthenium metathesis catalysts was shown to lead to improvements in catalyst functionality.
The immobilization of the catalyst on solid support is suggested by HOVEYDA and a skilled artisan would find reason to do so for example in order to facilitate removal and/or re-use of catalyst through a simple filtration operation.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Applicant’s Traversal
Applicant traverses the rejection at pages 14-16 of the response.
(1) Applicant highlights that the Hoyveda reference teaches several different options for neutral ligands which can be used in the ruthenium complexes taught as having utility as catalysts of olefin metathesis reactions while only one of these types is exemplified.  This mirrors the Examiner’s findings: the reference teaches a genus and exemplifies some particular species thereof.
(2) Applicant highlights that the Anderson reference teaches complexes which have 2 chlorine atom ligands instead of the dithiocatechol ligands used in the Hoyveda exemplified catalysts.  This assertion is apparently an argument that the two references are not analogous to each other and there would be no reason to combine the teachings.
(3) Applicant points to a particular statement made in the Anderson reference at page 564 left column that “no clear trend for ligand development has emerged” apparently as an argument that the combination of ligand features is unpredictable.
(4) Applicant summarizes that the combined references lack teaching, suggestion or motivation to provide a complex as instantly claimed through exchange of the neutral NHC ligand of the example catalyst of Hoyveda with a neutral CAAC ligand as present in the Anderson catalysts. 

Examiner’s Response
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive.
(1) Hoyveda generically teaches a complex having a variable neutral ligand, teaches several options for this feature, including at least two five membered ring “CAAC” ligands, and exemplifies a related “NHC” ligand as a catalyst.  The Examiner continues to assert that the selection of other neutral ligands from among those classes and examples taught by the reference is an obvious variation.
(2) In response to applicant's argument that the Anderson reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Anderson teaches structural features of catalysts with utility in Z-selective olefin metathesis reactions.  This is the same problem addressed by both the Hoyveda catalysts and those of the instant invention.  A skilled artisan would consider the teachings of Anderson as highly relevant to those of Hoyveda since the references teach structurally related metathesis catalysts with the same Z-selective utility.
(3) Applicant’s assertion that the Anderson reference teaches unpredictability is not persuasive since the highlighted passage of “no clear trend for ligand development” is found in an introductory discussion of previously known catalysts - a situation which the reference addresses with new ligands in the subsequent “results and discussion” section.  The reference teaches solutions to the “no clear trend”.
(4) In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Anderson reference teaches a genus which encompasses the instant complexes and suggests neutral CAAC ligands as alternates for the NHC ligands employed in the exemplary catalysts.  Motivation to make such an exchange is found at least in the Anderson reference which teaches higher Z-selectivity with CAAC ligands as compared to known catalysts with NHC ligands.  Additionally, exchange of the neutral ligands is taught as providing for varied E/Z selectivity such that an artisan would find good reason to make such exchange in the routine course of experimental optimization of the Hoyveda catalysts which provide for high Z-selectivity.

Double Patenting
The rejection of claims 1, 4, 6, 9-13 and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11 and 13-18 of U.S. Patent No. 10,688,481 is maintained.  New claims 18-19 are additionally subject to this ground of rejection.
Applicant requests reconsideration of the rejection in view of the present amendment on page 17 of the response.  No other traversal was set forth.
The Examiner has fully reconsidered the rejection in view of the present amendment and is not persuaded that it should be withdrawn.
The grounds of rejection are maintained for the reasons of record.  See page 29 of the previous office action.  
Reference independent claim 1 overlaps substantially with instant independent claim 1 as presently amended and a number of the reference dependent claims recite a subgenus which falls into the instant claim scope.  The present claims remain at least obvious over the reference claims for the reasons previously stated.  
For example, in the previous office action, it was asserted that the reference claims recite a species of a ruthenium complex which anticipates the instant claims.  “Reference claim 7 recites a species of the genus (“E12”, also listed in instant claim 9).”  

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 10-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) Independent claim 1 recites the following phrase in the definition for carbene of formula 7b: “preferably wherein R in formula 7b are each independently hydrogen, C1- C12 alkyl, or C3-C12 cycloalkyl”.
(ii) Independent claim 1 recites the following phrase just after the definition for carbene of formula 7k “wherein Ar as defined in formulae 7a to 7k is aryl, preferably phenyl”.
The narrower “preferably” statements render the scope of the claims non-distinct. It is not clear whether the scope of R in formula 7b and/or Ar as defined in formulae 7a to 7k is limited to the narrower “preferably” statements or whether the previously set forth broader limitations apply.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.” 
Note that for the purposes of Examination, the claim is afforded its broadest reasonable interpretation, such that the narrower statements are not considered to be limiting. 
The Examiner suggests that the Applicant consider removing the narrower statements from the claim and adding a new dependent claim or claims drawn to the narrower embodiment(s) if so desired. 
Claims 4, 6, 10-13 and 15-19 do not resolve this issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625